DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6, 8-9, 11-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over published U.S. patent application US20160279791A1 ("Watanabe") and published U.S. patent application US20170066133A1 ("Ooba").
Regarding claim 2, Watanabe discloses:
A system comprising: a scanner; [0031] (“The measurement unit 14 is a sensor configured to acquire measurement information (acquire measurement data) necessary for the recognition of the position and orientation of a target object. For example, the measurement unit 12 may be a camera configured to capture two-dimensional images, a distance sensor configured to capture range images with each pixel having depth information, or a combination thereof.”)
a robotic manipulator; [0035] (“The output unit 18 outputs to an external apparatus (e.g., robot controller) the grasp position determined by the grasp position determination unit 17. The robot controller controls the robot hand to grasp the workpiece based on the grasp position and the grasping method that are received from the output unit 1”)
determining a specified dimension between the first feature and the second feature in the feature-based local coordinate system based on a design model; [0029] (“At this time, the relative positions and orientations of the workpiece coordinate system and the hand coordinate system in the state in which the workpiece is grasped by the hand with the two fingers being opened, i.e., the hand 1, are input to the extraction unit 13 as the grasp position and orientation for the inside grasp.”)
[0030] (“The extraction unit 13 extracts a target region for each of the workpiece grasping methods based on the three-dimensional shape models of the workpiece and the hand and the grasp positions and orientations for the respective grasping methods. The extracted target regions are used when the target position calculation unit 16 calculates the position of a target region with respect to each grasp position (holding position) of the robot hand at the time of grasping a recognized workpiece by the two types of grasping methods described above.”)
(Examiner’s note: the determination of grasping positions is considered to be synonymous with the claimed usage of “dimension”. While determining grasping positions, the calculation unit must necessarily analyze a multitude of parameters and distances between features of the workpiece and the hand; alternatively, as “dimension” is also defined as “an aspect, or way of looking at or thinking about something” (Oxford Dictionary), we may consider the grasping position itself to be the dimension determined in the claim.)
scanning, with the scanner, the first feature and the second feature; [0049] (“Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position.”)
[0044] (“In step S105, the measurement unit 14 acquires measurement information for the recognition of the position and orientation of the workpiece. In the present exemplary embodiment, a range image and a grayscale image are captured. As described above, the sensor may be a camera or any other sensor by which information for the recognition of the position and orientation of the workpiece can be acquired.”)
determining, based on the scanning, an identified dimension corresponding to the specified dimension; [0034] (“The grasp position determination unit 17 determines a grasp position and a grasping method for grasping the workpiece with the robot hand based on the three-dimensional coordinates of the target regions for the respective grasping methods of grasping the recognized workpiece.”)
[0049] (“In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time.”)
comparing the specified dimension to the identified dimension; [0049] (“In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time.”)
[0048] (“In step S109, comparison of the target positions is performed for every one of the grasp positions that are unselected as a candidate, and one grasp position is selected.”)
and adjusting, with the robotic manipulator, a position of the first part relative to the second part until a difference between the specified dimension and the identified dimension is within a corresponding range. [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S10 Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
[0050] (“In step S111, the output unit 18 outputs to the external robot controller the grasp position judged in step S110 as a position at which the workpiece is graspable. The robot controller controls the robot hand to grasp the workpiece with the robot hand and conduct subsequent operations (conveyance, installation, assembly, etc.) with the hand based on the determined grasp position.”)
Watanabe does not disclose a method of obtaining a local coordinate system based on part features. Ooba discloses:
and a system controller configured to perform operations comprising: obtaining a feature-based local coordinate system based on a first feature of a first part and a second feature of a second part, [0064] (“Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
[0079] (“The coordinate system setting apparatus 100 further includes a mark 104 set at a predetermined portion of an immovable part (e.g., a frame structure for supporting a conveyance member) 102 of the conveyor 12, the immovable part not performing the object conveying operation, a position of the mark being detectable by the sensor 76 in a non-contact manner, and a third coordinate acquiring section 106 configured to make the sensor 76 detect a position of the mark 104 and acquire a detected position as a third coordinate in the base coordinate system 6”)
[0082] (“In a coordinate system setting flow shown in FIG. 10, during steps S21 to S26, which are the same as steps S1 to S6 of FIG. 5, two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) of two features 74A, 74B and one second coordinate P3(x3, y3, z3) of one feature 74A are acquired. Next, at step S27, the position of the mark 104 is detected by the sensor 76, and the detected position is acquired as a third coordinate P0(x0, y0, z0) in the base coordinate system 68 (this is the act of the third coordinate acquiring section 106).”)
(Eq. 1)
(Examiner’s note: in this context, the workpiece is taken as the first part and the conveyor is taken as the second part. As such, the claimed first feature is represented in the first coordinate P1, and the claimed second feature is represented in the third coordinate P0.)
wherein the feature-based local coordinate system is different from a global coordinate system; [0078] (“Analogous to the coordinate system setting apparatus 70, the coordinate system setting apparatus 100 includes a plurality of features 74 provided on a movable part 72 of a conveyor 12, a sensor 76 provided on a robot 16, a first coordinate acquiring section 78 configured to acquire positions of at least two features 74 when the movable part 72 is located at a first operating position as at least two first coordinates in a base coordinate system 68 (FIG. 1), a conveying operation executing section 80 configured to make the movable part 72 perform an object conveying operation from the first operating position toward a second operating position, a second coordinate acquiring section 82 configured to acquire a position of at least one feature 74 when the movable part 72 is located at the second operating position as at least one second coordinate in the base coordinate system 68, and a coordinate system determining section 84 configured to determine the conveyor coordinate system 66 (FIG. 1) based on a direction of the object conveying operation, the at least two first coordinates and the at least one second coordinate.”)
It would have been obvious for one of ordinary skill in the art to combine the scanner, robotic manipulator, and process of part adjusting found in Watanabe with the method of setting a local coordinate system found in Ooba. The method of Ooba allows for a quicker resetting of the local coordinate system in a reproducible manner, such as after an operation has been executed with the parts.

Regarding claim 3, Modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe does not disclose but Ooba does discloses:
wherein the obtaining the feature-based local coordinate system comprises: detecting, with the scanner, the first feature of a first part and the second feature of the second part; [0064] (“Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
selecting the first feature and the second feature; [0064] (“Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
and constructing the feature-based local coordinate system based on the first feature and the second feature, wherein first feature is a datum in the feature-based local coordinate system. [0067] (“Next, at step S7, the conveyor coordinate system 66 is determined based on the direction α of the object conveying operation, the two first coordinates P1, P2, and the single second coordinate P3 as follows (this is the act of the coordinate system determining section 84). (Eq. 1)”)
It would have been obvious for one of ordinary skill in the art to combine the scanner, robotic manipulator, and process of part adjusting found in Watanabe with the method of setting a local coordinate system found in Ooba. The method of Ooba allows for a quicker resetting of the local coordinate system in a reproducible manner, such as after an operation has been executed with the parts.

Regarding claim 4, modified Watanabe has each of the limitations of claim 3 as discussed above. Watanabe does not disclose but Ooba does disclose:
wherein the detecting the first feature of the first part and the second feature of the second part is simultaneous, [0064] (“Next, at step S2, the value (i.e., the first operating position) E1 of the conveyor sensor 20 (FIG. 1) at the time when the jig 86 is placed on the movable part 72 is obtained (this is the act of the first coordinate acquiring section 78). Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
and wherein the first feature and the second 15-0738-US-CNT_ BNGCP076C1Page 2 of 7feature are selected based on simultaneous detectability of the first feature and the second feature with the scanner. [0064] (“Next, at step S2, the value (i.e., the first operating position) E1 of the conveyor sensor 20 (FIG. 1) at the time when the jig 86 is placed on the movable part 72 is obtained (this is the act of the first coordinate acquiring section 78). Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the additional limitations for the features found in Ooba. Having the features be simultaneously within the line of sight of the scanner helps to prevent the possibility of the system attempting to construct a coordinate system other than the desired one. Additionally, restricting the feature selection to features within the line of sight of the scanner improves the accuracy and reduces the error rate of the coordinate system construction.

Regarding claim 5, modified Watanabe has each of the limitations of claim 3 as discussed above. Watanabe does not disclose but Ooba does disclose:
wherein the first feature of the first part and the second feature of the second part are selected based on an expected orientation of the first feature and the second feature. [0063] (“In a coordinate system setting flow shown in FIG. 5, first, at step S1, the camera 88 is attached to a predetermined portion of the robot 16 (the first robot 16A or the second robot 16B) and the jig 86 is placed on the movable part 72 of the conveyor 12 in a stopped state. The operating position of the movable part 72 when the jig is placed thereon is defined as a first operating position. In this connection, the jig 86 is located at the farthest possible upstream side in the conveying operation direction α of the conveyor 12, provided that the camera 88 is able to carry out a three-dimensional measurement of two features 74A, 74B. The jig 86 is disposed in such an orientation that the aligned direction of two features 74A, 74B does not coincide with the conveying operation direction α of the conveyor 12. For example, as shown in FIG. 6, the jig 86 is disposed in such an orientation that the aligned direction of two features 74A, 74B is substantially perpendicular to the conveying operation direction α of the conveyor 12.”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the additional limitations for the feature orientation found in Ooba. Further limiting the selection of features based on an orientation of the two and aligning the coordinate system as such allows the system to eliminate potential coordinate systems which may not be useful to the task at hand by narrowing the features available during the selection phase.

Regarding claim 6, modified Watanabe has each of the limitations of claim 3 as discussed above. Watanabe does not disclose but Ooba does disclose:
wherein the selecting the first feature and the second feature comprises selecting at least one of the first feature and the second feature from the group consisting of an edge, a plane, and a contoured feature.  [0056] (“As shown in FIG. 4, each of the plurality of features 74 may have a profile, a pattern, a color, etc., which can be detected and identified by the sensor 76. The features 74 may be formed at predetermined positions on the surface of a flat plate-like jig 86, by various known techniques, such as printing, stamping, plating, etc. In the embodiment of FIG. 4, two features 74A, 74B having a mutually identical circular profile with inside crisscross pattern and mutually different colors, are formed with a fixed positional interrelationship on the surface of the jig 86.”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the additional limitations for the feature orientation found in Ooba. Associating the coordinate system with a physical feature of one of the parts (rather than an abstract point, for example) simplifies the interference judgment operations (see Watanabe) thus increasing the efficiency of the operation and allowing for it to be reproduced faster.

Regarding claim 8, modified Watanabe has each of the limitations of claim 3 as discussed above. Watanabe does not disclose but Ooba does disclose:
 wherein the operations further comprise: selecting a third feature of the first part within the first part, [0066] (“Next, at step S5, the value (i.e., the second operating position) E2 of the conveyor sensor 20 (FIG. 1) after the jig 86 is moved in the conveying operation direction α is obtained (this is the act of the second coordinate acquiring section 82). Then, at step S6, the position of the center point (i.e., the center of the crisscross pattern) of one feature 74A is detected by the sensor 76, and the detected position is acquired as a single second coordinate P3(x3, y3, z3) in the base coordinate system 68 (FIG. 1) (this is the act of the second coordinate acquiring section 82).”)
wherein a direction of a specified dimension between the third feature and the second feature is selected as an additional axis of the feature-based local coordinate system.  [0067] (“Next, at step S7, the conveyor coordinate system 66 is determined based on the direction α of the object conveying operation, the two first coordinates P1, P2, and the single second coordinate P3 as follows (this is the act of the coordinate system determining section 84).”) 
(Eq. 1)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the additional limitations for the feature orientation found in Ooba. This method enables an alignment position where interference is least likely to occur to be selected from a plurality of positions with different probabilities of interference (Ooba), thus increasing the effectiveness of the method.

Regarding claim 9, modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe further discloses:
wherein the adjusting the robotic manipulator is in accordance with the feature-based local coordinate system.  [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S109. Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
[0050] (“In step S111, the output unit 18 outputs to the external robot controller the grasp position judged in step S110 as a position at which the workpiece is graspable. The robot controller controls the robot hand to grasp the workpiece with the robot hand and conduct subsequent operations (conveyance, installation, assembly, etc.) with the hand based on the determined grasp position.”)

Regarding claim 11, modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe further discloses:
wherein the operations further comprise: determining, based on the comparing, that the difference between the specified dimension and the identified dimension is outside of the corresponding range, [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S109. Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
wherein the adjusting is based on the determining that the difference is outside of the corresponding range. [0049] (“If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable.”)
[0050] (“In step S111, the output unit 18 outputs to the external robot controller the grasp position judged in step S110 as a position at which the workpiece is graspable. The robot controller controls the robot hand to grasp the workpiece with the robot hand and conduct subsequent operations (conveyance, installation, assembly, etc.) with the hand based on the determined grasp position.”)

Regarding claim 12, modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe further discloses: 
wherein the adjusting the position of the first part relative to the second part is further performed based on referencing a part-based coordinate system of the first part to a part-based coordinate system of the second part, [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S109. Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
[0050] (“In step S111, the output unit 18 outputs to the external robot controller the grasp position judged in step S110 as a position at which the workpiece is graspable. The robot controller controls the robot hand to grasp the workpiece with the robot hand and conduct subsequent operations (conveyance, installation, assembly, etc.) with the hand based on the determined grasp position.”)
wherein the part-based coordinate system of the first part is referenced to the global coordinate system and is different from the feature-based local coordinate system, [0027] (“A coordinate system is set to each of the workpiece and the hand based on their shapes. Hereinafter, the coordinate systems will be referred to as a workpiece coordinate system and a hand coordinate system. The three-dimensional shape models are used when the extraction unit 13 extracts a target region corresponding to a grasping method (holding method) for grasping (holding) the workpiece.”)
and wherein the part-based coordinate system of the second part is referenced to the global coordinate system and is different from the feature-based local coordinate system.  [0027] (“A coordinate system is set to each of the workpiece and the hand based on their shapes. Hereinafter, the coordinate systems will be referred to as a workpiece coordinate system and a hand coordinate system. The three-dimensional shape models are used when the extraction unit 13 extracts a target region corresponding to a grasping method (holding method) for grasping (holding) the workpiece.”)

Regarding claim 13, modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe further discloses: 
wherein the identified dimension is a first identified dimension, wherein the specified dimension is a first specified dimension, and wherein the operations further comprise: determining, based on the scanning, a position of a third feature of the first part relative to a fourth feature of the second part; [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S109. Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
[0050] (“In step S111, the output unit 18 outputs to the external robot controller the grasp position judged in step S110 as a position at which the workpiece is graspable. The robot controller controls the robot hand to grasp the workpiece with the robot hand and conduct subsequent operations (conveyance, installation, assembly, etc.) with the hand based on the determined grasp position.”)
(Fig. 1) 
(Examiner’s note: the reference discloses a method whereby the robotic manipulator, upon assessing that the workpiece is not suited for grasping, repeats the steps provided above, thus determining a third and fourth feature and carrying out identical operations with them to the ones disclosed previously in the rejection for claim 2. See Fig. 1)
determining a second specified dimension between the third feature and the fourth feature; [0029] (“At this time, the relative positions and orientations of the workpiece coordinate system and the hand coordinate system in the state in which the workpiece is grasped by the hand with the two fingers being opened, i.e., the hand 1, are input to the extraction unit 13 as the grasp position and orientation for the inside grasp.”)
[0030] (“The extraction unit 13 extracts a target region for each of the workpiece grasping methods based on the three-dimensional shape models of the workpiece and the hand and the grasp positions and orientations for the respective grasping methods. The extracted target regions are used when the target position calculation unit 16 calculates the position of a target region with respect to each grasp position (holding position) of the robot hand at the time of grasping a recognized workpiece by the two types of grasping methods described above.”)
(Examiner’s note: the determination of grasping positions is considered to be synonymous with the claimed usage of “dimension”. While determining grasping positions, the calculation unit must necessarily analyze a multitude of parameters and distances between features of the workpiece and the hand; alternatively, as “dimension” is also defined as “an aspect, or way of looking at or thinking about something” (Oxford Dictionary), we may consider the grasping position itself to be the dimension determined in the claim.)
 determining a second identified dimension between the third feature and the fourth feature; [0034] (“The grasp position determination unit 17 determines a grasp position and a grasping method for grasping the workpiece with the robot hand based on the three-dimensional coordinates of the target regions for the respective grasping methods of grasping the recognized workpiece.”)
[0049] (“In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time.”)
comparing the second specified dimension to the second identified dimension; [0049] (“In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time.”)
[0048] (“In step S109, comparison of the target positions is performed for every one of the grasp positions that are unselected as a candidate, and one grasp position is selected.”)
and adjusting, with the robotic manipulator, a position of the first part relative to the second part based on the comparing the second specified dimension to the second identified dimension.  [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S10 Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
[0050] (“In step S111, the output unit 18 outputs to the external robot controller the grasp position judged in step S110 as a position at which the workpiece is graspable. The robot controller controls the robot hand to grasp the workpiece with the robot hand and conduct subsequent operations (conveyance, installation, assembly, etc.) with the hand based on the determined grasp position.”)

Regarding claim 14, modified Watanabe has each of the limitations of claim 13 as discussed above. Watanabe further discloses: 
wherein the comparing the second specified dimension to the second identified dimension is performed using the feature-based local coordinate system.  [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S109. Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)

Regarding claim 15, Watanabe and Ooba disclose each of the limitations of claim 13. Watanabe further discloses:
wherein the comparing the second specified dimension to the second identified dimension is performed using an additional local feature-based coordinate 15-0738-US-CNT_ BNGCP076C1Page 4 of 7system constructed based on the third feature and the fourth feature, [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S109. Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
wherein the additional feature-based local coordinate system is different from the global coordinate system and the feature-based local coordinate system.  [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S109. Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
(Examiner’s note: the disclosure of “the z-axes of the hand coordinate system… at this time” in the context of the repeated determination of features and operations implies that the current coordinate system (i.e. the additional feature-based local coordinate system) is different from the previous one.)

Regarding claim 16, modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe does not disclose but Ooba does disclose: 
wherein the feature-based local coordinate system differs from the global coordinate system in at least one of datum location or an axis direction.  [0048] (“On the other hand, a three-dimensional base coordinate system 68 for defining the position and/or the orientation of the mechanical part and/or the hand is set for the robot 16 (first robot 16A, second robot 16B).”)
[0067] (“Next, at step S7, the conveyor coordinate system 66 is determined based on the direction α of the object conveying operation, the two first coordinates P1, P2, and the single second coordinate P3 as follows (this is the act of the coordinate system determining section 84).”) 
(Eq. 1)
It would have been obvious for one of ordinary skill in the art to combine the scanner, robotic manipulator, and process of part adjusting found in Watanabe with the method of setting a local coordinate system found in Ooba. The method of Ooba allows for a quicker resetting of the local coordinate system in a reproducible manner, such as after an operation has been executed with the parts. Specifically limiting the feature-based coordinate system to be meaningfully different from the global system will assist with the feature detection and increase the usefulness of the feature-based coordinate system in situations where the global coordinate system is unwieldy (see Watanabe).

Regarding claim 18, modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe does not disclose but Ooba does disclose: 
wherein the operations further comprise: deriving a feature based on one or more physical features on the first part or the second part, [0056] (“As shown in FIG. 4, each of the plurality of features 74 may have a profile, a pattern, a color, etc., which can be detected and identified by the sensor 76. The features 74 may be formed at predetermined positions on the surface of a flat plate-like jig 86, by various known techniques, such as printing, stamping, plating, etc. In the embodiment of FIG. 4, two features 74A, 74B having a mutually identical circular profile with inside crisscross pattern and mutually different colors, are formed with a fixed positional interrelationship on the surface of the jig 86.”)
wherein at least one of the first feature or the second feature is the derived feature. [0063] (“In a coordinate system setting flow shown in FIG. 5, first, at step S1, the camera 88 is attached to a predetermined portion of the robot 16 (the first robot 16A or the second robot 16B) and the jig 86 is placed on the movable part 72 of the conveyor 12 in a stopped state. The operating position of the movable part 72 when the jig is placed thereon is defined as a first operating position. In this connection, the jig 86 is located at the farthest possible upstream side in the conveying operation direction α of the conveyor 12, provided that the camera 88 is able to carry out a three-dimensional measurement of two features 74A, 74B. The jig 86 is disposed in such an orientation that the aligned direction of two features 74A, 74B does not coincide with the conveying operation direction α of the conveyor 12. For example, as shown in FIG. 6, the jig 86 is disposed in such an orientation that the aligned direction of two features 74A, 74B is substantially perpendicular to the conveying operation direction α of the conveyor 12.”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the additional limitations for the feature orientation found in Ooba. Associating the coordinate system with a physical feature of one of the parts (rather than an abstract point, for example) simplifies the interference judgment operations (see Watanabe) thus increasing the efficiency of the operation and allowing for it to be reproduced faster.

Regarding claim 21, Watanabe discloses:
A system comprising: a scanner; [0031] (“The measurement unit 14 is a sensor configured to acquire measurement information (acquire measurement data) necessary for the recognition of the position and orientation of a target object. For example, the measurement unit 12 may be a camera configured to capture two-dimensional images, a distance sensor configured to capture range images with each pixel having depth information, or a combination thereof.”)
a robotic manipulator; [0035] (“The output unit 18 outputs to an external apparatus (e.g., robot controller) the grasp position determined by the grasp position determination unit 17. The robot controller controls the robot hand to grasp the workpiece based on the grasp position and the grasping method that are received from the output unit 1”)
wherein the feature-based local coordinate system is different from a global coordinate system, [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S109. Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
(Examiner’s note: the disclosure of “the z-axes of the hand coordinate system… at this time” in the context of the repeated determination of features and operations implies that the current coordinate system (i.e. the additional feature-based local coordinate system) is different from the previous one.)
determining a specified dimension between the first feature and the second feature in the feature-based local coordinate system based on a design model; [0029] (“At this time, the relative positions and orientations of the workpiece coordinate system and the hand coordinate system in the state in which the workpiece is grasped by the hand with the two fingers being opened, i.e., the hand 1, are input to the extraction unit 13 as the grasp position and orientation for the inside grasp.”)
[0030] (“The extraction unit 13 extracts a target region for each of the workpiece grasping methods based on the three-dimensional shape models of the workpiece and the hand and the grasp positions and orientations for the respective grasping methods. The extracted target regions are used when the target position calculation unit 16 calculates the position of a target region with respect to each grasp position (holding position) of the robot hand at the time of grasping a recognized workpiece by the two types of grasping methods described above.”)
(Examiner’s note: the determination of grasping positions is considered to be synonymous with the claimed usage of “dimension”. While determining grasping positions, the calculation unit must necessarily analyze a multitude of parameters and distances between features of the workpiece and the hand; alternatively, as “dimension” is also defined as “an aspect, or way of looking at or thinking about something” (Oxford Dictionary), we may consider the grasping position itself to be the dimension determined in the claim.)
determining, based on the scanning, an identified dimension corresponding to the specified dimension; [0034] (“The grasp position determination unit 17 determines a grasp position and a grasping method for grasping the workpiece with the robot hand based on the three-dimensional coordinates of the target regions for the respective grasping methods of grasping the recognized workpiece.”)
[0049] (“In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time.”)
comparing the specified dimension to the identified dimension; [0049] (“In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time.”)
[0048] (“In step S109, comparison of the target positions is performed for every one of the grasp positions that are unselected as a candidate, and one grasp position is selected.”)
and adjusting, with the robotic manipulator, a position of the first part relative to the second part until a difference between the specified dimension and the identified dimension is within a corresponding range. [0049] (“In step S110, the grasp position determination unit 17 judges in advance whether the workpiece is graspable at the grasp position selected in step S10 Specifically, the grasp position determination unit 17 judges the orientation of the hand at the grasp position and judges whether interference with a neighboring object (pallet, neighboring workpiece) occurs at the grasp position. In the hand orientation judgment, for example, the hand shape model is arranged at the relative position and orientation corresponding to the grasping method with respect to the recognized workpiece, and the orientation of the hand is judged based on an angle formed by the z-axes of the hand coordinate system and the sensor coordinate system at this time. If the angle is not smaller than a predetermined value, the grasp position determination unit judges that the orientation is unreasonable and the workpiece is not graspable. On the other hand, if the angle is smaller than the predetermined value, the grasp position determination unit 17 judges that the workpiece is graspable.”)
[0050] (“In step S111, the output unit 18 outputs to the external robot controller the grasp position judged in step S110 as a position at which the workpiece is graspable. The robot controller controls the robot hand to grasp the workpiece with the robot hand and conduct subsequent operations (conveyance, installation, assembly, etc.) with the hand based on the determined grasp position.”)
Watanabe does not disclose a method of obtaining a local coordinate system based on part features. Ooba discloses:
and a system controller configured to perform operations comprising:  15-0738-US-CNT_ BNGCP076C1Page 5 of 7simultaneously detecting, with the scanner, a first feature of a first part within a portion of the first part and a second feature of a second part within a portion of the second part; [0079] (“The coordinate system setting apparatus 100 further includes a mark 104 set at a predetermined portion of an immovable part (e.g., a frame structure for supporting a conveyance member) 102 of the conveyor 12, the immovable part not performing the object conveying operation, a position of the mark being detectable by the sensor 76 in a non-contact manner, and a third coordinate acquiring section 106 configured to make the sensor 76 detect a position of the mark 104 and acquire a detected position as a third coordinate in the base coordinate system 6”)
[0082] (“In a coordinate system setting flow shown in FIG. 10, during steps S21 to S26, which are the same as steps S1 to S6 of FIG. 5, two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) of two features 74A, 74B and one second coordinate P3(x3, y3, z3) of one feature 74A are acquired. Next, at step S27, the position of the mark 104 is detected by the sensor 76, and the detected position is acquired as a third coordinate P0(x0, y0, z0) in the base coordinate system 68 (this is the act of the third coordinate acquiring section 106).”)
(Eq. 1)
(Examiner’s note: in this context, the workpiece is taken as the first part and the conveyor is taken as the second part. As such, the claimed first feature is represented in the first coordinate P1, and the claimed second feature is represented in the third coordinate P0.)
selecting the first feature and the second feature; [0064] (“Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
constructing a feature-based local coordinate system based on selection of the first feature of a first part and the second feature of a second part, [0064] (“Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
[0079] (“The coordinate system setting apparatus 100 further includes a mark 104 set at a predetermined portion of an immovable part (e.g., a frame structure for supporting a conveyance member) 102 of the conveyor 12, the immovable part not performing the object conveying operation, a position of the mark being detectable by the sensor 76 in a non-contact manner, and a third coordinate acquiring section 106 configured to make the sensor 76 detect a position of the mark 104 and acquire a detected position as a third coordinate in the base coordinate system 6”)
[0082] (“In a coordinate system setting flow shown in FIG. 10, during steps S21 to S26, which are the same as steps S1 to S6 of FIG. 5, two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) of two features 74A, 74B and one second coordinate P3(x3, y3, z3) of one feature 74A are acquired. Next, at step S27, the position of the mark 104 is detected by the sensor 76, and the detected position is acquired as a third coordinate P0(x0, y0, z0) in the base coordinate system 68 (this is the act of the third coordinate acquiring section 106).”)
(Eq. 1)
and wherein first feature is a datum in the feature-based local coordinate system; [0067] (“Next, at step S7, the conveyor coordinate system 66 is determined based on the direction α of the object conveying operation, the two first coordinates P1, P2, and the single second coordinate P3 as follows (this is the act of the coordinate system determining section 84). (Eq. 1)”)
simultaneously scanning, with the scanner, the first feature and the second feature; [0064] (“Next, at step S2, the value (i.e., the first operating position) E1 of the conveyor sensor 20 (FIG. 1) at the time when the jig 86 is placed on the movable part 72 is obtained (this is the act of the first coordinate acquiring section 78). Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
It would have been obvious for one of ordinary skill in the art to combine the scanner, robotic manipulator, and process of part adjusting found in Watanabe with the method of setting a local coordinate system found in Ooba. The method of Ooba allows for a quicker resetting of the local coordinate system in a reproducible manner, such as after an operation has been executed with the parts. Having the features be simultaneously within the line of sight of the scanner helps to prevent the possibility of the system attempting to construct a coordinate system other than the desired one. Additionally, restricting the feature selection to features within the line of sight of the scanner improves the accuracy and reduces the error rate of the coordinate system construction.

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Ooba as applied to the claims above, and further in view of published WIPO patent application WO2015141178A1 (Okazaki).
Regarding claim 7, modified Watanabe has each of the limitations of claim 3 as discussed above; Watanabe does not disclose the remaining features of claim 7; however Okazaki discloses:
wherein the selecting the first feature and the second feature comprises geometrically constructing a geometric feature based on one or more of physical features. [0021] (“The three-dimensional shape model holding unit 10 holds a three-dimensional shape model of an object to be picked up from a pile of objects. For example, a polygonal model which approximately represents a three-dimensional shape of a target object can be used as the three-dimensional shape model. The polygonal model is formed by a combination of polygons. Each polygon is formed by positions (three-dimensional coordinates) of points in the surface of the target object and information about connection of the points for forming the polygon that approximates the surface.”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the method of constructing geometric features in Okazaki. This method allows for irregularly shaped objects which scanners may have difficulty identifying to reduce the probability of an initial incorrect recognition. Similarly, if the initial recognition is still incorrect, it reduces the probability of subsequent erroneous recognitions.

Regarding claim 19, modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe further discloses: 
wherein the robotic manipulator is a first robotic manipulator, [0035] (“The output unit 18 outputs to an external apparatus (e.g., robot controller) the grasp position determined by the grasp position determination unit 17. The robot controller controls the robot hand to grasp the workpiece based on the grasp position and the grasping method that are received from the output unit 18.”)
Watanabe does not disclose a method of manipulating the scanner motion. Okazaki discloses:
and wherein the system further comprises: a second robotic manipulator, configured to position the scanner. [0027] (“For example, the image pickup device 14 may be a camera that captures a two-dimensional image, a range sensor that captures a range image composed of pixels each having depth information, or may be a combination of both.”)
[0028] (“The image pickup device 14 may be secured above or beside the target object, or may be attached to a robot hand.”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the method of constructing geometric features in Okazaki. Affording the scanner the capability to move increases the range of features it can detect, thus increasing the effectiveness of its feature recognition operations.

 Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Ooba as applied to the claims above, and further in view of published US patent application US20140253720A1 (Li).	
Regarding claim 10, modified Watanabe has each of the limitations of claim 2 as discussed above;  Watanabe does not disclose however, Li does disclose:
wherein the operations further comprise: positioning, with the robotic manipulator, the first part relative to the second part such that the first feature of the first part and the second feature of the second part are within a field of view of the scanner.  [0024] (“In learning the rigid relationship between poses of critical/primary and secondary alignment features for each work piece, reference is made to the flow diagram of FIG. 6 in which a sub-procedure is 600 of step 520 is described. In step 610 the alignment process (182) instructs the motion stage (121, via controller 122) to move the second work piece (112) slightly out of occlusion by the first work piece. Initially, according to an embodiment, the upper (further away in the drawing of FIG. 1) edge and left edge of the work piece (112) are concurrently exposed. Once exposed, in step 620 an image is acquired by one or more of the cameras and stored. This image is used to learn the relationship between the relative pose of the exposed critical/primary feature edges and the identified secondary feature edges.”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the method of adjusting the initial part disposition in Li. Adding a method of adjusting the parts to position certain features in the scanner’s field of view allows for the user to specify certain features to use in the operation. This addition thus clearly improves the versatility of the system and method.

 Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Ooba as applied to the claims above, and further in view of published US patent No. 9,389,084 (Chen).	
Regarding claim 17, modified Watanabe has each of the limitations of claim 2 as discussed above. Watanabe does not disclose: 
wherein the scanning comprises simultaneously scanning the first feature and the second feature;
wherein the simultaneously scanning comprises obtaining multiple point clouds for each of the first feature and the second feature and reconciling the multiple point clouds into a single point cloud for each of the first feature and the second feature; or
wherein the determining the identified dimension is performed based on a comparison of the single point cloud for the first feature with the single point cloud for the second feature.
Ooba does disclose: 
wherein the scanning comprises simultaneously scanning the first feature and the second feature, [0064] (“Next, at step S2, the value (i.e., the first operating position) E1 of the conveyor sensor 20 (FIG. 1) at the time when the jig 86 is placed on the movable part 72 is obtained (this is the act of the first coordinate acquiring section 78). Then, at step S3, the positions of the center points (i.e., the centers of the crisscross patterns) of two features 74A, 74B are detected by the sensor 76, and the detected positions are acquired as two first coordinates P1(x1, y1, z1), P2(x2, y2, z2) in the base coordinate system 68 (FIG. 1) (this is the act of the first coordinate acquiring section 78).”)
Additionally Chen discloses:
wherein the simultaneously scanning comprises obtaining multiple point clouds for each of the first feature and the second feature and reconciling the multiple point clouds into a single point cloud for each of the first feature and the second feature, (col. 8, line 21) (“Thus, by overlaying the second point cloud onto the first point cloud, the change detector 214 can identify that the difference between the two point clouds is the second floor that has been added.”)
and wherein the determining the identified dimension is performed based on a comparison of the single point cloud for the first feature with the single point cloud for the second feature.  (col. 8, line 25) (“As mentioned above, in at least one embodiment, the change detector 214 may represent a point cloud as a list of three-dimensional coordinates. In this case, in order to identify differences between two aligned and overlaid point clouds, the change detector 214 can simply treat each list of three-dimensional coordinates as a matrix, and subtract one matrix from the other. In one or more embodiments, the resulting matrix consists of values representing the differences between the coordinates from the first point cloud and the coordinates from the second point cloud. From this, the change detector 214 can identify how the second point cloud is different from the first point cloud.”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the method of point cloud comparison in Chen. Recognizing features from photographs can be prone to errors, especially when the features are small or virtual points, and an error in the recognition stage will propagate to the comparison stage. Generating point clouds for the two features and comparing the clouds is a more precise method of determining any dimensions between the two features.



 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Ooba as applied to the claims above, and further in view of published US patent application US20140372116A1 (Smith).	
Regarding claim 20, modified Watanabe has each of the limitations of claim 2 as discussed above; Watanabe further discloses:
and wherein the scanner is a three-dimensional (3D) photogrammetry scanner.  [0031] (“Any other sensor by which information necessary for the recognition of the three-dimensional position and orientation of an object can be acquired may be used without impairing the nature of the present invention.”)
Watanabe does not disclose a specific type of part to be adjusted. Smith discloses:
wherein the first part and the second part are aircraft components, [0043] (“Object 208 may take various forms. For example, object 208 may be selected from one of a part, an assembly, a stackup of parts, a bolt, a fastener, a chip, a prepreg, a film, or other suitable types of objects. Products 206 also may take various forms. For example, products 206 may be selected from one of a mobile platform, a stationary platform, a land-based structure, an aquatic-based structure, a space-based structure, a surface ship, a tank, a personnel carrier, a train, a spacecraft, a space station, a satellite, a submarine, an automobile, an aircraft, a ship, an aircraft engine, a housing, a computer, an antenna, a display device, or other suitable types of products.”)
It would have been obvious for one of ordinary skill in the art to combine the previous disclosures with the adjusting of aircraft components found in Smith. When assembling aircraft, it is necessary to perform operations with extremely large components and to perform said operations repeatedly. Applying this method to the adjusting of aircraft components significantly eases the difficulty of manipulating and positioning said components before their assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDEEP A. STANLEY whose telephone number is (571)272-3777. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:00 PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDEEP A STANLEY/               Examiner, Art Unit 3664                                                                                                                                                                                         
/ADAM R MOTT/               Supervisory Patent Examiner, Art Unit 3664